DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 14-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There seems to be no support for the claims 1 limitation in the specification “and wherein an outer perimeter of the subpanel substrate is contiguous with an outer perimeter of the subpanel base”. There is insufficient support in the specification for this limitation. The only Paragraphs [0027-0028], where Fig. 2 is wherein an outer perimeter of the subpanel substrate is contiguous with an outer perimeter of the subpanel base”. 
The same lack of support issues applies to independent claims 14 and 21.
Claims 2-13, 15-18 and 22-23 are rejected based on their dependency from claims 1, 14 and 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-13, 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US PUB. 2020/0075540) in view of Haba et al. (US PUB. 2006/0013680) and Kim et al. (US PUB. 2017/0117200).
Regarding claim 1, LU teaches a method, comprising: 
providing a subpanel substrate 2’ on a subpanel base 1’ (Fig. 1), the subpanel substrate 2’ comprising a dielectric structure (14 and/or 3 & 6) and a conductive 
providing: 
a first electronic component 74 on a first side of the subpanel substrate 2’ and electrically coupled to a first portion of the conductive structure (4, 5,43,44,53,54,55, see Fig. 10-12), and 
a second electronic component (note one of the other chip 74) on the first side of the subpanel substrate 2’ and electrically coupled to a second portion of the conductive structure (4, 5,43,44,53,54,55, see Fig. 10-12); 
providing: 
a first external interconnect 26 on a second side of the subpanel substrate 2’ and electrically coupled to the first portion of the conductive structure (4, 5,43,44,53,54,55), and a second external interconnect (one of the other 26) on the second side of the subpanel substrate 2’ and electrically coupled to the second portion of the conductive structure (4, 5,43,44,53,54,55); and 
singulating the subpanel substrate 2’ to provide individual unit substrates (note individual singulated unit substrates in Fig. 12-18).  
LU is silent on wherein an outer perimeter of the subpanel substrate is contiguous with an outer perimeter of the subpanel base. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 8-9, wherein an outer perimeter of the subpanel substrate (note chips 232 & 201) is contiguous with an 
LU is silent on removing the subpanel base. Kim teaches in Fig. 2D and 2F-2I the removal of a subpanel base 10. The use of a temporary or sacrificial subpanel base has the advantages of providing a substrate and stability to form the metallization and/or other device components and its subsequent removal after the formation of said features assists towards saving precious real estate on a chip. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of LU by removing the subpanel base as taught by Kim for the aforementioned benefits. As such, LU and Kim are combinable.
Regarding claim 2, the combination of LU, Haba and Kim teaches the method of claim 1, further comprising providing a subpanel body 78 on a top side of the subpanel substrate contacting a lateral side of the first electronic component 74 and a lateral side of the second electronic component 74 (LU’s Fig. 10).  
Regarding claim 5, the combination of LU, Haba and Kim teaches the method of claim 1, wherein subpanel substrate has a strip array form factor (LU’s Fig. 1-3).  
Regarding claim 6, the combination of LU, Haba and Kim teaches the method of claim 1, wherein the subpanel base is fixed to the second side of the subpanel substrate via an adhesive (the dielectric layer 14 and the protection layer 25 comprises epoxy material that has adhesive property, Para [0077, 0079, 0082 & 0087).  

Regarding claim 8, the combination of LU, Haba and Kim teaches the method of claim 1, further comprising: providing a support carrier (LU’s 81 and/or 91) on the second side of the subpanel substrate (LU’s Fig. 19-24); providing a subpanel body 78 on the unit substrates and on the support carrier, the subpanel body 78 contacting a lateral side of the first electronic component 74 and the second electronic component 74, Fig. 10 & 41); and removing the support carrier (LU’s Fig. 24-25).  
Regarding claim 9, the combination of LU, Haba and Kim teaches the method of claim 8, wherein the subpanel body 78 contacts a side of the unit substrates (e.g. LU’s Fig. 10 & 41).  
Regarding claim 10, the combination of LU, Haba and Kim teaches the method of claim 8, wherein the first electronic component or the second electronic component are exposed through the subpanel body (e.g. LU’s Fig. 10 and Fig. 41).
  Regarding claim 11, the combination of LU, Haba and Kim teaches the method of claim 8, wherein the subpanel substrate comprises a bottom encapsulant on a bottom side of the subpanel substrate, and the bottom encapsulant contacts a lateral side of the external interconnects (LU’s protection layer 25 reads as bottom encapsulant, Fig. 3).  
 Regarding claim 12, the combination of LU, Haba and Kim teaches the method of claim 8, wherein the support carrier is removed after singulating the subpanel substrate (LU’s Fig. 24-25, Fig. 12-18 and Fig. 41 - said claim feature would have required ordinary skill in view of the prior art as changing the sequence of similar 
Regarding claim 13, the combination of LU, Haba and Kim teaches the method of claim 1, wherein the subpanel base is removed before providing the first electronic component and the second electronic component on the first side of the individual unit substrates (LU’s Fig. 1-3 & Kim’s Fig. 2F-2K – said claim feature would have required ordinary skill in view of the prior art as changing the sequence of similar process steps according to known methods is likely to be obvious when it does no more than yield predictable results).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LU, Haba and Kim as applied to claim 1 above, and further in view of Jeong et al. (US PUB. 2017/0141046).
Regarding claim 3, the combination of LU and Kim is silent on the method of claim 1, further comprising providing a first metal lid on a top side of the subpanel substrate over the first electronic component and electrically coupled to the first portion of the conductive structure, and a second metal lid on the top side of the subpanel substrate over the second electronic component and electrically coupled to the second portion of the conductive structure. The Examiner understands that the use of metallic lids would have been obvious in view of their EMI shielding advantages. For instance, Jeong teaches a first metal lid 140 on a top side of the subpanel substrate over the first electronic component 120 and electrically coupled to the first portion of the conductive structure, and a second metal lid 140 on the top side of the subpanel substrate over the  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU, Haba and Kim as applied to claim 1 above, and further in view of Ross et al. (US PUB. 2018/0012776).
Regarding claim 3, the combination of LU and Kim is silent on the method of claim 1, further comprising providing a first cover on a top side of the subpanel substrate over the first electronic component, and a second cover on the top side of the subpanel substrate over the second electronic component, wherein the cover comprises a dielectric material. The Examiner understands that the use of dielectric lid to provide improved sealing is obvious in the semiconductor art. For instance, Ross teaches a dielectric lid 202 over an electronic component (Fig. 2-3) for the aforementioned advantages. As such, said feature would have been obvious and within the ordinary skill in the art.  

Claim 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US PUB. 2020/0075540) in view of Haba et al. (US PUB. 2006/0013680). 
Regarding claim 14, LU teaches a method comprising: 

the first subpanel substrate 2’ (Fig. 1-2) comprising: 
a subpanel dielectric structure (14 and/or 3 & 6, Fig. 3); 
a subpanel conductive structure (4, 5,43,44,53,54 and 55) coupled with the subpanel dielectric structure (14 and/or 3 & 6, Fig. 3); 
a first unit substrate 20 comprising: 
a first unit conductive structure comprising a first portion of the subpanel conductive structure (note portions of the conductive structure within one of the first unit substrates 20 in Fig. 3); and 
a first unit dielectric structure comprising a first portion of the subpanel dielectric structure (note portions of the dielectric structure within one of the first unit substrates 20 in Fig. 3); 
a second unit substrate (one of the other 20, see Fig. 1-3) electrically coupled with the first unit substrate (Fig. 3) and comprising: 
a second unit conductive structure comprising a second portion of the subpanel conductive structure (note portions of the conductive structure within one of the second unit substrates 20, note multiple unit substrates 20 in Fig. 1-3); and 
a second unit dielectric structure comprising a second portion of the subpanel dielectric structure (note portions of the dielectric structure within one of the second unit substrates 20, note multiple unit substrates 20 in Fig. 1-3); 
coupling a first electronic component with the first unit substrate (e.g. Fig. 3); 

singulating semiconductor devices from the first subpanel substrate (see Fig. 11-18), the semiconductor devices comprising: 
a first semiconductor device (e.g.7d & 7f) comprising the first unit substrate and the first electronic component 74 (e.g. Fig. 7 & 14-15); and 
a second semiconductor device (e.g.7d & 7f) comprising the second unit substrate and the second electronic component (e.g. Fig. 7 & 14-15).  
LU is silent on wherein an outer perimeter of the first subpanel substrate is contiguous with an outer perimeter of the first subpanel base. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 8-9, wherein an outer perimeter of the subpanel substrate (note chips 232 & 201) is contiguous with an outer perimeter of the subpanel base 230. As such, said claim feature would have been obvious and within the routine skill in the art.

Regarding claim 21, LU teaches a method, comprising: 
singulating a panel substrate on a panel base 1 (Fig. 1-2) to provide a singulated subpanel substrate on a subpanel base 25/20 (note singulated subpanel substrate in Fig. 11-13); and
providing a unit substrate 20 comprising a unit conductive structure (4, 5,43,44,53,54,55) and a unit dielectric structure (14 and/or 3 & 6, Fig. 3), and an electronic component 74 coupled to the unit conductive structure (e.g. Fig. 10); 

LU is silent on wherein an outer perimeter of the subpanel substrate is contiguous with an outer perimeter of the subpanel base. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Haba teaches in Fig. 8-9, wherein an outer perimeter of the subpanel substrate (note chips 232 & 201) is contiguous with an outer perimeter of the subpanel base 230. As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 22, the combination of LU and Haba teaches the method of claim 21, wherein: the subpanel substrate 2’ comprises a subpanel conductive structure (Fig. 3); and the subpanel conductive structure comprises the unit conductive structure (see portion of the conductive structure in each of the unit substrate 20, Fig. 10 & 12-18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LU and Haba as applied to claim 14 above, and in further in view of Chinnusamy et al. (US PUB. 2017/0250158).
Regarding claim 15, while LU teaches the method of claim 14, comprising: prior to singulating, removing the subpanel base 1’ (note that 1’ is not seen in the manufacturing steps shown in Fig. 3-18);Page 6Appl. Number: CK-014Docket No.: CK-014 however, LU is silent on Filing Date: January 22, 2020wherein: a temporary adhesive between the subpanel base and the subpanel substrate is photo- releasable; . 

Claim 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LU and Haba as applied to claim 14 above, and in further view of Yang (US PUB. 2010/0301474).
Regarding claim 16, LU teaches the method of claim 14, comprising: receiving a panel substrate on a panel base, the panel base comprising: the first subpanel base; and a second subpanel base integral with the first subpanel base; the panel substrate comprising: the first subpanel substrate on the first subpanel base; and a second subpanel substrate on the second subpanel base and electrically coupled with the first subpanel substrate (Fig. 1-3, also note the RDL 4 or 5 can read as the panel substrate). However, the combination of LU and Haba is silent on prior to coupling the first electronic component: singulating the first subpanel base and the first subpanel substrate from the panel base and the panel substrate. The Examiner understands that said claim feature would have been obvious in semiconductor art. For instance, Yang 
Regarding claim 17, LU teaches the method of claim 16, wherein: the first subpanel substrate comprises a wafer form-factor; and the panel substrate comprises a rectangular area having a side dimension of at least 400 mm (Fig. 1-2 and Para [0069 & 0071]. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, the combination of LU, Haba and Yang teaches the method of claim 16, wherein: the panel substrate comprises an upper dielectric layer 3 on the panel base 25; the first subpanel substrate (note 2a in LU’s Fig. 3) comprises a first portion of the upper dielectric layer 3; the second subpanel substrate (e.g. 2b in LU’s Fig. 3) comprises a second portion of the upper dielectric layer 3; and the first and second portions of the upper dielectric layer are continuous without gap between the first and second subpanel substrates (see Fig. 3 where dielectric portion 14 is continuous between the two portions of dielectric 3 in 2a and 2b) .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LU and Haba as applied to claim 14 above, and in further in view of SINGH et al. (US PUB. 2019/0103365).
Regarding claim 18, while LU teaches the panel substrate comprises a rectangular area having a side dimension of at least 400 mm; however, LU is silent on wherein the first subpanel substrate comprises a strip array form-factor. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, SINGH teaches in Fig. 11, wherein the first subpanel substrate comprises a strip array form-factor (also see Para [0010 & 0045]). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 14-18 and 21-23 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894